Citation Nr: 0636776	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-44 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to December 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran indicated on an April 2006 
form that she had more evidence to submit regarding her 
claim.  In May 2006, the veteran submitted a written 
statement and VA medical records showing her treatment for 
breast cancer, an illness which is unrelated to her claim 
here.  Therefore, although 38 C.F.R. § 19.31 requires the RO 
to issue a supplemental statement of the case in response to 
new evidence, the Board finds that the evidence submitted is 
not pertinent to the issue under review, and therefore we may 
proceed with appellate review.


FINDINGS OF FACT

1.  The evidence of record shows the veteran was sound upon 
entry into service, and there is not clear and unmistakable 
evidence that any headache disorder existed prior to service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that currently diagnosed 
migraine headaches are related to any incident or illness in 
service.


CONCLUSION OF LAW

Migraine headaches did not pre-exist active duty, and were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1113, 1131, 1152 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an April 2006 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, the veteran was 
provided with the required notice under Dingess in March 
2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  Id.

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id; See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  However, if 
VA fails to rebut the section 1111 presumption, the claim is 
one for service connection, not aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2006)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 
116 (2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation; an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A.  Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are available.

Upon entry into service in October 1984, the veteran reported 
a medical history of frequent headaches.  The examining 
physician noted the veteran used aspirin, and would be 
evaluated.  On examination at that time, only the veteran's 
defective visual acuity was noted as a diagnosis.

While the veteran reported a medical history of headaches, no 
such diagnosis was made on her entrance examination report.  
For that reason, she is entitled to the presumption of 
soundness.

The presumption of soundness may only be rebutted by clear 
and unmistakable evidence that the veteran's headache 
disorder existed prior to service.  With regard to this 
determination, the Board indicates that the only evidence 
that the veteran experienced headaches prior to service 
consists of her report of these symptoms upon entrance into 
service, and her January 2004 written statement that she 
experienced frequent headaches due to taking medication.  
However, there is no medical evidence indicating that a 
headache diagnosis existed prior to service.

Therefore, while post-service medical judgment alone may be 
used to rebut the presumption of soundness as long as the 
evidence is clear and unmistakable, see Jordan v. Principi, 
17 Vet. App. 261, 280 (2003), there is no competent medical 
evidence finding that the veteran's headache disorder existed 
prior to service.  Therefore, the Board finds that the 
presumption of soundness is not overcome.

B.  Service Connection for Migraine Headaches

The service medical records show the veteran complained of 
headaches after typing in January 1987.  Her eyesight was 
evaluated.  A May 1988 service record shows the veteran 
complained of frontal headaches.  She had been discharged 
from the hospital for meningitis and complaints of similar 
headaches.  The impression was a tension headache.  Upon 
separation from service, the veteran was examined in October 
1988.  No diagnoses related to headaches were noted.  The 
examiner noted that meningitis had been diagnosed and treated 
in May 1988.

Post-service private medical records show the veteran 
complained of, and was treated for headaches beginning in 
September 2000.  They were diagnosed as migraine headaches in 
July 2002.

In January 2003 and January 2004 written statements, the 
veteran explained why she believed her migraine headaches 
began in service.  She said she gave birth while in service, 
and two weeks later awoke with a "huge" headache, and 
vomited.  The physicians then believed she had meningitis, 
and performed tests.  From then on, she had terrible 
headaches.  The veteran said she found out later that they 
were migraines.  They had become worse in the past two years.  
The veteran also denied that she was ever definitively 
diagnosed with meningitis.

In March 2004, a VA medical opinion was requested regarding 
the veteran's claim, specifically, as to whether it is at 
least as likely as not that her migraine headache disorder is 
related to her in-service diagnosis of meningitis or whether 
it is more likely than not unrelated thereto.  It was noted 
that she had reported a history of headaches upon enlistment 
in October 1984.  Later, the service medical records showed 
she was admitted to the hospital in February 1988 with a 
diagnosis of premature labor, and delivered a child that same 
month.  The medical reviewer indicated that the veteran 
reported an unconfirmed diagnosis of meningitis, and that she 
stated she was ultimately diagnosed with a urinary tract 
infection and treated accordingly.

The reviewer further noted that in May 1988 the veteran had 
been seen with a complaint of frontal headaches, which was 
diagnosed as tension headaches and treated.  She was seen one 
other time with complaints of headaches in January 1987, and 
was then treated by ophthalmology.

The VA physician indicated that it was the standard of 
acceptable medical procedure to address a significantly 
elevated temperature, in the absence of any other finding, as 
meningitis.  In such cases, the patient is treated 
accordingly until confirmatory tests have been completed.  A 
spinal tap was required to establish or negate this 
diagnosis.  The veteran's current private treatment records 
showing a diagnosis of mixed headaches with a migraine and 
muscular component were then noted.

Upon review of the history and records, it was the VA 
physician's opinion that it was "less likely than not" that 
the veteran's headaches were a result of her military 
experience.  The reviewer indicated that the veteran did not 
have a confirmed diagnosis of meningitis while in service.  
Moreover, the available medical evidence did not establish a 
diagnosis of migraine headaches being demonstrated soon after 
separation from military service.

Based upon this evidence, the Board finds that we may not 
grant service connection for migraine headaches.  In 
particular, while there is evidence the veteran was seen 
twice for headaches in service, there is no evidence that she 
was diagnosed with a chronic disorder, to include migraine, 
headaches at that time.  In addition, there is only one 
professional medical opinion of record.  That opinion shows 
that the veteran's headaches in service were not migraine 
headaches, and that the current diagnosis is not related to 
any complaints of headaches in service.  Furthermore, the 
Board notes that there is a lack of medical evidence showing 
a diagnosis of migraine headaches from separation in October 
1988 until September 2000, twelve years thereafter.

The Board understands the veteran's contention that her 
current migraine headaches began in service.  We do not doubt 
her sincerity.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Espiritu v. Derwinski, supra.

Consequently, the evidence preponderates against the claim 
for service connection for migraine headaches, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for migraine headaches is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


